FILED IN
                                                                      1ST COURTOF APPEALS
                                                                        HOUSTON, TEXAS


                                                                        JUL 16 2015
                                                                              \%PR'
                                    CAUSE No. 01-13-01004-CR Christopher & prine
                                                                    CLERK.

BRIAN VICTORIAN                         §          IN THE DISTRICT COURT
      Petitioner,                                  182nd    APPEAL

         V                              §                      OF

THE   STATE   OF   TEXAS
                                        §          HARRIS COUNTY,            TEXAS
       Appellee.
                                                   (Tr.Ct.    No.1363644).
                                        §

                           MOTION FOR EXTENSION OF   TIME

      This motion for extension of time is: brought by petitioner,
requesting an extension of time. Petitioner recieved via certified

mail the direct review findings on July 14, 2015.

      Additional time to respond is needed and would be greatly
appriciated. This request is not designed to harass or cause

unecessary delay in these proceedings. Petitioner needs additional

time in order to appropriately compile an effective petition
for   review motion.

                                     PRAYER


      I do certify that the foregoing is true and correct, petitioner
prays that motion for an extension of time be granted. A true

and correct copy of this said motion will be placed in the United

States Mail on or about: r) U\> I \^          (s& I)•


                                                  •iah Victori¥n#18198737
                                                Mark W. Stiles Unit
                                                3060 Route 3514
                                                Beaumont,    Texas
                                                77705
e^oyWi(&r7an^M757                          !*• i'.'""iC>"•"•'•?   Ms""!! *'':7'yy"V'\i 'T'.v



                                                           5JBUL-2P15 'PJfi^'S.
-200)0 pr) 3SI4                        RECEIVED
                               FIRST COURT ^F APPEALS
                                   HOUSTON, IbXAS
 §ffiumooV,T> mas                  JUL 16 2015

                                CHRISTOPHER A. PRINE
                               CLERK

                  oL-


                                                                                                    17002.
                        /"70022G6693                  '1.|1|Hllil.||||IH|,.|.„lll..,..|||li|.||.l|..||||.||.|||.